DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garland Phillips on August 24, 2022.

1.	(Currently Amended)  A method for manufacturing a 1.5T SONOS flash memory, comprising:
S1: providing a semiconductor substrate, forming a field oxide layer on the semiconductor substrate, isolating to form a plurality of active regions by the field oxide layer, and then performing a well implantation process in the plurality of active regions to form a P well or an N well, wherein in step S1, an active region of a logic device and an active region of a 1.5T SONOS device are formed by isolating by the field oxide layer, wherein the active region of the logic device comprises an active region of a core device and an active region of an input-output device;
S2: forming a gate oxide layer on the semiconductor substrate, wherein the gate oxide layer comprises a first gate oxide layer in the active region of the 1.5T SONOS device and a second gate oxide layer in the active region of the core device, and the first gate oxide layer is thicker than the second gate oxide layer;
S3: forming a first polysilicon gate layer;
S4: defining a position of a memory transistor via a photolithography process and an etching process, etching away the first polysilicon gate layer in an area of the position of the memory transistor, and stopping etching on the gate oxide layer to define a formation area of the memory transistor, the first polysilicon gate layer covers an external area of the formation area of the memory transistor, and the formation area of the memory transistor is larger than a formation area of a gate structure of the memory transistor;
S5: cleaning away the gate oxide layer in the formation area of the memory transistor on the semiconductor substrate to expose the semiconductor substrate, and then sequentially depositing an ONO layer and a second polysilicon gate layer;
S6: performing a planarization process on the second polysilicon gate layer, and stopping the planarization process on the ONO layer;
S7: cleaning away the ONO layer on the first polysilicon gate layer, a top surface of the first polysilicon gate layer and a top surface of the second polysilicon gate layer are exposed and form a top surface of [[the]] a polysilicon layer together, the top surface of the polysilicon layer is a flat surface; a gate structure of the logic device and a gate structure of the 1.5T SONOS device via a second photolithography process and [[an]] a second etching process, the second photolithography process and the second etching process the gate structure of the memory transistor and a gate structure of a select transistor, the gate structure of the memory transistor comprises the ONO layer and the second polysilicon gate layer on the ONO layer, and the gate structure of the select transistor comprises the first gate oxide layer and the first polysilicon gate layer on the first gate oxide layer; and 
S8: completing a subsequent process of the 1.5T SONOS device and the logic device to complete manufacturing of the 1.5T SONOS flash memory.



Response to Arguments
Applicant’s arguments, see page 6, filed May 26, 2022, with respect to claim 18 have been fully considered and are persuasive.  The objection of March 29, 2022 has been withdrawn. 
Applicant’s arguments, see page 6, filed May 26, 2022, with respect to claims 7-8 have been fully considered and are persuasive.  The 112 rejection of March 29, 2022 has been withdrawn. 
Applicant’s arguments, see pages 7-10, filed May 26, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of March 29, 2022 has been withdrawn. 

Status of the Claims
Claims 2-4 and 18-19 are canceled.  Claims 1, 5-17 and 20 are present for examination.
Allowable Subject Matter
Claims 1, 5-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Ogata (US 2017/0133394), Yang (US Pat. No. 10,128,259), McPartland (US Pat. No. 6,324,095), Iyer (US 2002/0003252), Fumitake (US 2011/0156123), Tu (US 2007/0063251), Wong (US 2004/0102026), Kawashima (US 2009/0095995), Chung (US 2003/0201491), Fang (US 2007/0279987), Loiko (US 2015/0348786),  fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
Regarding Claim 1 (from which claims 5-17 and 20 depend), the gate structure of the logic device and the gate structure of the 1.5T SONOS device are formed by using a one photomask through the second photolithography process and one time of the second etching process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US 2018/0315764) discloses that etch-back is a planarization operation (Para [0029]).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        

/G.G.R/Examiner, Art Unit 2819